OliveR, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, as to the merchandise marked “A” and initialed I-IGK by H. G. Kelly on the invoices *601accompanying the entries covered by the Appeals for Reappraisement enumerated in the attached Schedule of Oases, which is incorporated herein, that, at the time of exportation thereof to the United States, the prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of the country from which exported in the usual wholesale quantity and in the ordinary course of trade for exportation to the United States, including the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the appraised values less the proportionate part of the additions made to meet the advances by the Appraiser in similar cases, covering the non-dutiable so-called f.o.b. charges for inland freight, insurance premium, storage, hauling and lighterage, petties, etc., added by the importer on entry.
IT IS FURTHER STIPULATED AND AGREED that there were no higher foreign values for merchandise such or similar to the merchandise covered by the Appeals for Reappraisement enumerated in the attached Schedule of Oases, at the time of exportation thereof.
IT IS FURTHER STIPULATED AND AGREED that the Appeals for Re-appraisement enumerated in the attached Schedule of Oases may be deemed submitted for decision on the foregoing stipulation.
On the agreed facts, I find that the proper basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the appraised values, less the proportionate part of the additions made to meet the advances by the appraiser in similar cases, covering the nondutiable so-called f.o.b. charges for inland freight, insurance premium, storage, hauling and lighterage, petties, etc., added by the importer on entry.
Judgment will be rendered accordingly.